Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6, 9-16, 18-23 are pending, and are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 18-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Claims 1-6, 9-13, 18-23 are rejected under 35 U.S.C. § 103 as being unpatentable over anticipated by U.S. Patent Application Number 2009/0278843 attributed to Llewelyn John Evans (hereafter referred to as Evans) and U.S. Patent Application Number 2003/0071810 attributed to Shoov et al. (hereafter referred to as Shoov).
Regarding claim 1: Evans discloses in a digital medium environment, a method implemented by at least one computing device for determining a shape of a folded object based on a representation of the object in an unfolded state, the method comprising: detecting, by the at least one computing device, visual cues of a two-dimensional (2D) representation of an unfolded object [figure 1-2, figure 5-6, 2049 of figure 20]; determining locations of transformations for transforming the unfolded object into a folded object based on locations of the visual cues on the 2D representation of the unfolded object [0086, figure 1-2, figure 5-6]; determining types of the transformations to perform at the locations based on styling of the visual cues, the types of transformations including folds that are indicated by different styling of the visual cues than other transformations [0086, figure 1-2, figure 5-6]; identifying by the at least one computing device, fold lines on which the unfolded object is foldable to form the folded object based on the locations of the visual cues and the different styling [0086, figure 1-2, figure 5-6]; generating, by the at least one computing device, the locations of the transformations and the types of transformations [0086, figure 1-2, figure 5-6]; determining, by the at least one computing device, a shape of the folded object by using an iterative technique the iterative technique determining fold angles at which 
Evans does not mention annotation data. Shoov discloses generating annotation data [501 figure 5, 0036, 0059 and 0071].
It would have been obvious to one of ordinary skill in the art, having the teachings of Evans and Shoov before him/her, before the effective filing date of the claimed invention to incorporate annotation data as taught by Shoov into Evans because geometry together with annotation would create a more robust system. Annotations are also well-known in the technology.
	Regarding claim 2: A method as described in claim 1, further comprising displaying the 2D representation of the unfolded object and the 3D representation of the folded object concurrently on a display device [Evans: 0063, 2021 of figure 20].
Regarding claim 3: A method as described in claim 1, further comprising generating a file usable to cause at least one of: printing the unfolded object [Evans: 0044, 0076]; cutting the unfolded object from a foldable material; or folding the unfolded object into the folded object [Evans: 0076].
Regarding claim 4: A method as described in claim 1, further comprising receiving a user input to apply a graphic to a portion of one of the 2D representation of the unfolded object or the 3D representation of the folded object [Evans: figure 19]; displaying application of the graphic to the portion [Evans: 1919 of figure 19]; and 
Regarding claim 5: A method as described in claim 4, further comprising further comprising determining a mapping between the 2D representation of the unfolded object and the 3D representation of the folded object, the concurrent display of graphic application being based on the mapping [Evans: 2021 of figure 20].
Regarding claim 6: A method as described in claim 1, further comprising generating instructions to fold the unfolded object into the folded object [Evans: 0063].
Regarding claim 9: A method as described in claim 1, wherein determining the fold angles includes: identifying, based on the styling of the visual cues, the fold lines and cut lines of the 2D representation of the unfolded object [Evans: 0063, 0076]; detecting vertices where at least two of the fold and cut lines converge [Evans: figure 11A, 0109, figure 11C, 0111, figure 11D, 0112, figure 12, 0123]; determining vertex constraints of the vertices [Evans: 0123]; and iteratively assigning candidate fold angles to the fold and cut lines that satisfy the vertex constraints [Evans: figure 18A-B, 0123]. 
Regarding claim 10: A method as described in claim 1, wherein generating the 3D representation is based on folding the unfolded object along the fold lines at respective fold angles to form folds [Evans: 0074].
Regarding claim 11: A method as described in claim 1, further comprising: determining a plurality of candidate shapes of the folded object based on the styling of the visual cues [Evans: figure 11A-C]; and selecting one of the candidate shapes as the 
Regarding claim 12: A method as described in claim 1, further comprising: determining a plurality of candidate shapes of the folded object based on the styling of the visual cues [Evans: figure 11A-C]; displaying the plurality of candidate shapes via a user interface [Evans: figure 11A-C]; and receiving user input to select the shape of the folded object from the plurality of shapes [Evans: 0134].
Regarding claim 13: A method as described in claim 1, further comprising: determining an additional shape of the folded object [Evans: 0131]; and displaying the 3D representation of the folded object having the additional shape [Evans: 1909, 1919 of figure 19].
Regarding claim 18: Evans discloses in a digital medium environment, a system for determining a shape of a folded object based on a representation of the object in an unfolded state, the system comprising: an module to: detect visual cues of a two-dimensional (2D) representation of an unfolded object [figure 1-2, figure 5-6, 0086]; determine locations of transformations for transforming the unfolded object into a folded object based on locations of the visual cues on the 2D representation of the unfolded object [figure 1-2, figure 5-6, 0086]; determine types of the transformations to perform at the locations based on styling of the visual cues, the types of transformations including folds that are indicated by different styling of the visual cues than other transformations [figure 1-2, figure 5-6, 0086]; generate data, based on the visual cues, the data generated by identifying fold lines for transforming the unfolded object into [[a]] the folded object based on the locations of the visual cues and the different styling [figure 1-
Evans does not mention annotation data. Shoov discloses generating annotation data [501 figure 5, 0036, 0059 and 0071].
It would have been obvious to one of ordinary skill in the art, having the teachings of Evans and Shoov before him/her, before the effective filing date of the claimed invention to incorporate annotation data as taught by Shoov into Evans because geometry together with annotation would create a more robust system. Annotations are also well-known in the technology.
Regarding claim 19: A system as described in claim 18, wherein the object folding module is further configured to determine the shape of the folded object iteratively based on bounds of motion of vertices indicated by the annotation data [Evans: figure 18A-B, 0123, Shoov: 0002].
Regarding claim 20: A system as described in claim 18, wherein the display module is further configured to display a 3D representation of a partially folded object, 
For claim 21: A method as described in claim 1, further comprising analyzing the styling of the visual cues to identify an additional style indicative of cut lines at which to cut the unfolded object to form the folded object [Evans: 1909, 1919 of figure 19].  
For claim 22: A method as described in claim 1, wherein determining the shape further includes: determining, based on enclosure by a set of identified fold lines and cut lines, regions of the 2D representation of the unfolded object [Evans: 0165]; and designating each of the regions as a surface of the shape or a tab for connecting surfaces to form the shape [Evans: 0168].  
For claim 23: A method as described in claim 1, wherein the styling of the visual cues includes at least one additional style corresponding to at least one of glue lines, perforation lines, or crease lines of the 2D representation of the unfolded object [Evans: 0131].
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Evans.


Regarding claim 15: A method as described in claim 14, wherein the 2D representation of the object in the unfolded state includes fold lines and cut lines indicative of folds and cuts, respectively, to assemble the object from the unfolded state to the folded state [Evans: 2049 of figure 20].
Regarding claim 16: A method as described in claim 14, further comprising generating a file usable to print the object in the unfolded state with the visual .
Response to Arguments
The § 112 (b) rejection of claims 14-16 has been withdrawn because the claims have been amended properly. 
The applicant’s arguments with respect to claim(s) 1-13, 21-23 have been considered but are moot because they are not applicable to combination of Evans and Shoov references being used in this Office Action. 
The scope of the claims 14-16 has been changed due to the amendments. As a result, the rejection of claims 14-16 are updated, and the applicant’s arguments are no longer applicable [please see page 11-12 of the rejection section above].
Applicant's arguments on claims 18-20 rejection have been fully considered but they are not persuasive. 
	Below is the argument for claim 18-20: 
As noted above, Evans describes that fold angles along with other structural information are received as input. In particular, Evans' block 1903 of FIG. 19 includes "input carton structural information including size of carton, area dimensions of panels and flaps, folding angles and characteristics of substrate" (Evans, FIG. 19). Receiving crease lines, cut lines, and angle-specifications via user input to be used to form a 3D model of a carton, as described in Evans, simply does not correspond to the features to "detect visual cues of a two-dimensional (2D) representation of an unfolded object," "determine locations of transformations ... based on locations of the visual cues .. ." "determine types of the transformations . . based on styling of the visual cues . . ." "generate annotation data . . . by identifying fold lines for transforming the unfolded object into the folded object based on the locations of the visual cues and the different styling," and "determine fold angles by processing the annotation data using an iterative technique, the iterative technique determining fold angles . . . based on the locations of the transformations and the types of transformations to perform at the locations as described by the annotations ," as recited in amended claim 18. In fact, Evans discusses multiple reasons for having the user input fold lines and cut lines as carton structural information, including the fact that "such information is typically already available to the structural designer of the carton," and by including folding details and characteristics of the carton, "the artist can readily determine areas of panels and flaps" for graphic-design purposes (Evans, [0065], [0074]). 
This subject matter is also missing from Shoov. Broadly speaking, Shoov relates to modeling real-world objects by constructing models from two- dimensional representations (Shoov, Abstract). Moreover, Shoov describesFIG Q) 16 P8499-US-ORG1 receiving 2D data containing annotations as input, which is ultimately "used to drive the creation of corresponding features of the 3D model" (Shoov, [0059]). Shoov provides nothing of significance in relation to the amendments of claim 18, including in relation to the features to "generate annotation data, based on the visual cues, the annotation data generated by identifying fold lines for transforming the unfolded object into the folded object based on the locations of the visual cues and the different styling," and "determine fold angles for the fold lines by processing the annotation data using an iterative technique, the iterative technique determining fold angles at which the unfolded object is folded to transform the unfolded object into the folded object based on the locations of the transformations and the types of transformations to perform at the locations as described by the annotations," as recited in amended claim 18. Accordingly, Applicant requests that the rejection of claim 18 be withdrawn. 
Claims 19 and 20 depend directly or indirectly, from the independent claim above and as such the comments directed above to that claim apply equally to these claims. These claims also recite additional features, which the cited reference fails to disclose, teach, or in any way suggest. Accordingly, Applicant respectfully requests that the rejection of claims 19 and 20 be withdrawn. 
The applicants just makes some statements. As described above, Evans together with Shoov disclose "detect visual cues of a two-dimensional (2D) representation of an unfolded object," "determine locations of transformations ... based on locations of the visual cues …", "determine types of the transformations … based on styling of the visual cues . . ." "generate annotation data . . . by identifying fold lines for transforming the unfolded object into the folded object based on the locations of the visual cues and the different styling," and "determine fold angles by processing the annotation data using an iterative technique, the iterative technique determining fold angles . . . based on the locations of the transformations and the types of transformations to perform at the locations as described by the annotations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
U.S. Patent Application Number 2011/0179383 attributed to Robert Paul Morris (hereafter referred to as Morris) discloses iteration through objects and the user supplied annotation data [0117].
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571) 272 1427.  The examiner can normally be reached on Mon-Wed 7-4 ET (1st week of the bi-week) and Mon-Tue 7-4 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173
/KIEU D VU/ Supervisory Patent Examiner, Art Unit 2173